OFFICE LEASE







THIS LEASE made and entered into this   1st   day of  November, 2009 by and
between  Acclivity Media, LLC  , hereinafter called “Tenant”, and  Parkway
Office Condos, LLC , hereinafter called “Landlord”.




WITNESSETH




In consideration of the covenants and promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties hereto as follows:




1.

DEMISED PREMISES.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord all those certain premises hereinafter more fully described,
together with the buildings and other improvements thereon, for the term and
upon the rental herein set forth.  Said demised premises consist more
particularly of office space agreed to contain approximately 3,053  sq. ft.
office space situated in an office condominium commonly known as  Parkway Office
Condominiums , more particularly described on Exhibit “A”.  This lease is
subject to the Declaration of Covenants, Conditions, and Restrictions of Parkway
Office Condominiums, which is attached to this lease as Exhibit ‘B’ and by
reference made a part thereof.




2.

TERM.  To have and to hold said premises unto Tenant for a term of  three  ( 3 )
years beginning on the first day of  November , and ending on  October 30, 2012
.  Tenant shall have the option to extend the lease for an additional period of
 two (2) years  upon the same terms and conditions, including an annual rent
escalation of  three  percent ( 3 %) per year.  Rentable square footage is
 3,419 sq. ft. office space on the 2nd floor.  Tenant to give Landlord a minimum
of three (3) months advanced written notice of their intention to extend the
lease.  




If Landlord fails to deliver possession of premises ready for occupancy at the
commencement of the lease term for any reason beyond Landlord’s control,
Landlord shall not be liable for any damage caused thereby, nor shall this Lease
become void or voidable, nor shall the lease term be extended, but in such event
no rental shall be payable by Tenant to Landlord for any portion of the lease
term until Landlord can deliver possession of premises to Tenant ready for
occupancy by Tenant as evidenced by a temporary certificate of occupancy issued
by South Jordan  City.  However, in the event the demised premises are not
completed and ready for occupancy by  November 30th, 2009 , the Tenant herein,
at his option, may cancel this lease without any damage.  Landlord will deliver
the Premises to Tenant free of structural defects and Hazardous Materials,
including, but not limited to, asbestos and in compliance with all known
applicable laws, ordinances, rules and regulations of governmental authorities.




3.

RENT.  Tenant shall pay to Landlord as rent for the Premises in advance on the
first day of each calendar month for months (1) through  thirty-six (36)  of
this Lease without deduction, offset, prior notice or demand, in lawful money of
the United States, the following sums, Net Net Net.  Rent schedule to be:





- 1 -




--------------------------------------------------------------------------------





Year

 

“NNN”

Monthly Rent

 

“NNN”

Annual Rent

 

Rentable

Office @

3,419 sq. ft.

 

1

 

$3,989

 

 $47,866

 

 $14.00

 

2

 

$4,108

 

 $49,301

 

 $14.42

 

3

 

$4,231

 

 $50,772

 

 $14.85

 

 

 




 

 

 

 

 




If the commencement date is not the first day of a month, or if the Lease
termination date is not the last day of a month, a prorated monthly installment
shall be paid at the then current rate for the fractional month during which the
Lease commences and or terminates.




A security deposit of  Two Thousand Five Hundred & 00/100   ($ 2,500.00 ) is to
be applied toward last months rent if all terms and conditions of the lease are
met.




In the event Tenant fails to pay said rental (including any additional rent due
hereunder) on the due date or within ten (10) days thereafter, a late charge of
five percent (5%) per month of the delinquent rental shall be added to said
rental and paid to Landlord together therewith.




4.

AUTHORIZED USE.  Tenant shall use the leased premises as the principal office,
 Acclivity Media, LLC , and for no other purpose whatsoever, without the written
consent of the Landlord.




Tenant shall not commit or knowingly permit any waste of the leased premises or
use the same for any unlawful purpose.  The Tenant will comply with all
applicable federal, state, and local laws, ordinances and regulations relating
to the leased premises and its use and operation by the Tenant.




5.

PAYMENT OF TAXES, INSURANCE & COMMON AREA MAINTENANCE.




A.

Tenant shall pay his proportional share of real property taxes with common area
maintenance charges (including insurance of the building) utility charges where
not separately metered, and the repair, operation, and maintenance of land
common area.  Tenant’s proportionate share is ten and 5/10  percent ( 10.5%) and
is based on the rentable leased premises square feet compared to the entire
project which is  32,535  rentable square feet.  Such payment shall be made by
the Tenant to the Landlord on a monthly basis.  Said estimated amount is to be $
1,154.00  per month.  At year end, the actual taxes levied against property,
insurance, and common area charges incurred during the year shall be determined
by Landlord and any adjustment in such estimate shall be made, with additional
payments by or refunds to Tenant as appropriate.  Landlord will provide an
allocation of actual charges at the time the annual adjustment is made, but not
later than 120 days following the end of the calendar year. Tenant shall have
the right to audit the financial records of Landlord as it pertains to operating
expenses.  Landlord to cap controllable expenses at no more than three percent
(3%) increase per year.  Controllable expenses do not include property taxes,
insurance or utilities. The following shall be excluded from Operating Costs for
the Building:








- 2 -




--------------------------------------------------------------------------------



i.

            Costs attributable to original development, such as architectural
and

             engineering;

ii.

Costs attributable to seeking and obtaining new tenants or lease extensions,

             such as advertising, brokerage commissions, or to enforcing leases
against

             tenants in the project, such as attorney’s fees, court costs,
adverse judgments

             and similar expenses;

iii.

Costs that are reimbursed to the Landlord by tenants as a result of provisions

             contained in their specific leases;

iv.

Reserves for bad debts or future expenditures which would be incurred

             subsequent to the then current accounting year;

v.

Interest on any mortgages of the Landlord and rental under any ground or

             underlying lease;

vi.

Repairs and other work occasioned by fire, windstorm or other casualty;

vii.

Any costs, fines or penalties incurred due to violations by Landlord of any

             leases or any governmental rule or authority;

viii.

Costs attributed to repairing items that are covered by warranties to the extent

             that Landlord recovers such costs under the warranties;




Notwithstanding the foregoing, capital improvements or capital replacements,
shall not be included as part of expense under Section 5.




Landlord expenses provided by its own staff or selected companies shall be
comparable to market costs that are typical for comparable buildings within the
market area.  Management fees not to exceed five percent (5%) of base rents.




B.

In the event any such real property taxes paid by Tenant cover any period of
time prior to commencement or after the expiration of the term of this Lease,
Tenant’s share of such taxes shall be equitably prorated to cover only the
period of time within the fiscal tax year during which this Lease is in effect,
and Landlord shall reimburse Tenant to the extent required.  With respect to any
assessments which may be levied against or upon the Premises, or which under the
laws then in force may be evidenced by improvement or other bonds or may be paid
in annual installments, only the amount of such annual installment (with
appropriate pro-ration for any partial year) and interest due thereon shall be
included with the computation of the annual taxes and assessments levied against
the Premises.  In the event the Premises are not separately assessed, Tenant’s
liability shall be an equitable proportion of the real property taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be determined by Landlord from the respective valuations assigned
in the Assessor’s worksheets or such other information as may be reasonably
available to Landlord, with Landlord’s reasonable determination thereof in good
faith to be conclusive.




C.

As used in this Lease, the term “real property tax” shall include any form of
assessment levy or tax (other than inheritance, estate, net income or franchise
taxes), imposed by any authority having the direct or indirect power to tax,
including any city, county, state or federal government or any school,
agricultural, lighting, drainage or other improvement district thereof, whether
such tax is (i) upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or





- 3 -




--------------------------------------------------------------------------------

any portion thereof; or (ii) upon or measured by the value of Tenant’s personal
property, equipment or fixtures located in the Premises; or (iii) upon this
transaction or any document to which Tenant is a part of creating or
transferring an interest or an estate in the Premises; or (iv) whether or not
now customary or within the contemplation of the parties.




6.

CONDITION OF THE PREMISES.  The Tenant shall inspect the leased premises and any
improvement work done within thirty (30) days of the time Landlord delivers
premises to the Tenant.  Tenant shall either accept the leased premises in the
condition they are in at the time of its taking possession of said premises or
Tenant shall make a “punch list”, of mutually agreed upon, items Landlord must
complete after the inspection.  Tenant agrees, if, during the term of this
Lease, Tenant shall change the usual method of conducting Tenant’s business on
the leased premises, or should Tenant install thereon or therein any new
facilities, Tenant will, at the sole cost and expense of the Tenant, make
alterations or improvements in or to the demised premises which may be required
by reason of any federal or state law, or by municipal ordinance or regulation
applicable thereto, otherwise such alterations or improvements shall be at
Landlord’s expense.  Landlord warrants that the building, on the date of
occupancy, meets all currently known applicable federal, state, and municipal
laws and ordinances.




Plans and specifications of the building to be constructed for Tenant’s
occupancy are to be Exhibit “B” of this Lease.  Landlord agrees to deliver the
improvements according to the plans and specifications.  Tenant’s finish
allowance is  One Hundred Six Eight Fifty  Five and no/100  ($ 106,855 ).




7.

INSURANCE.




A.

Landlord’s Insurance.  Landlord will carry and maintain general liability and
property insurance as set forth herein.  Landlord agrees to carry, during the
term hereof, commercial general liability insurance (“Landlord’s Liability
Insurance”) with a combined single limit of not less than $1,000,000.00 per
occurrence, insuring against any and all liability of Landlord with respect to
the ownership, operation and/or use of the Building.  Landlord also agrees to
carry, during the term hereof, insurance covering the building of which the
Premises are a part for the full replacement value thereof (exclusive of the
cost of excavations, foundations and footing and tenant’s personal property,
trade fixtures and equipment) as may be determined from time to time during the
lease term providing protection against any peril generally included in the
classification “all risk” covering fire and extended coverage, vandalism and
malicious mischief, sprinkler leakage and all other perils of direct physical
loss or damage insuring the improvements and betterments located in the
Building, including the Premises and all appurtenances thereto (excluding
Tenant’s personal property, trade fixtures and equipment) (“Landlord’s Property
Insurance”).  In the event Landlord carries foundation insurance on the
Premises, that increased portion of the premium shall be at Landlord’s sole cost
and expense. Said insurance policies shall be with an insurance company or
companies with general policy holders’ rating of not less than “A-VII” as rated
in the most current available Best’s Key Rating Guide and which are qualified to
do business in the state in which the Premises are located.  Landlord’s
Liability Insurance and Landlord’s Property Insurance shall collectively be
deemed Landlord’s Insurance Policies.





- 4 -




--------------------------------------------------------------------------------




B.

Tenant’s Insurance.  Tenant shall, during the entire Lease Term, keep in full
force and effect a policy or policies of commercial general liability insurance
and property damage insurance with respect to the Premises and the business
operated by Tenant, and any sublessee of Tenant in the Premises, in which the
combined single limit of liability shall be not less than $1,000,000.00.  Said
policy shall name Landlord and Landlord’s lender as additional insured and
contain a clause that the insurer shall endeavor to not cancel or change the
insurance coverage limits without first giving Landlord thirty (30) days prior
written notice, except cancellation for nonpayment of premium, in which case
only ten (10) days prior written notice shall be required.  Said insurance
policy shall be with an insurance company or companies with general policy
holders’ rating of not less than “A-VII” as rated in the most current available
Best’s Key Rating Guide and which are qualified to do business in the state in
which the Premises are located.




8.

MAINTENANCE AND REPAIRS, ALTERATIONS AND ADDITIONS.




A.

Maintenance and Repair By Tenant.  Tenant shall at all times throughout the
Lease Term, at its sole cost and expense, keep the interior of the Premises,
including the interior wall and nonstructural portions of the Premises, all
windows, floor coverings, sills, door closures, moldings, trim of all doors and
window partitions, door surfaces and fixtures in good order, condition, and
repair.  Without limiting the generalities thereof, Tenant shall keep the glass
of all windows, doors, and showcases clean and presentable; immediately replace
all broken glass in the Premises.  Tenant to be responsible for interior
janitorial expense.




Upon expiration or earlier termination of this Lease, Tenant shall surrender the
Premises in the same condition as received, broom clean, ordinary wear and tear
and damage by fire, earthquake, act of God, or the elements also excepted.
 Tenant, at its sole cost and expense, agrees to repair any damage to the
Premises caused by or in connection with the removal of any articles of personal
property, business or trade fixtures, machinery, equipment, cabinetwork,
furniture, moveable partition, or permanent improvements or addition, including
without limitation thereto, repairing the floor and patching and painting the
walls where required by Landlord or Landlord’s reasonable satisfaction.




B.

Failure To Maintain By Tenant.   If Tenant fails to keep and preserve the
Premises as set forth in Section 8A above, and after which Landlord has given
Tenant thirty (30) days written notice of such failure, Landlord may, at its
option, put or cause the same to be put in the condition and state of repair
agreed upon, and in such case, upon receipt of written statements and copies of
invoices from Landlord’s contractor(s) and/or vendor(s), Tenant shall promptly
pay the entire cost thereof as Additional Rent.  Landlord shall have the right,
without liability, to enter the Premises for the purpose of making such repairs
upon the failure of the Tenant to do so.




C.

Maintenance and Repair by Landlord.  Landlord covenants and agrees, at its
expense without reimbursement or contribution by Tenant to keep, maintain, and
replace, if necessary, foundations, exterior surfaces, plumbing system to the
point of distribution within the Premises, electrical system to the point of
distribution within the Premises





- 5 -




--------------------------------------------------------------------------------

sprinkler mains and monitoring systems, if any, all structural systems,
including without limitation, the roof, roof membrane, roof covering, load
bearing walls, floors, slabs, and masonry walls in good condition and repair.
 Plumbing, heating, air conditioning, ventilating (HVAC) and electrical systems
to be maintained pursuant to a maintenance contract(s) and be an operating
expense of the premises.  The Tenant to pay their proportionate share of the
cost as per 5A above.




D.

Failure To Maintain By Landlord.  If Landlord fails to keep and preserve the
Premises as set forth in Section 8C above, and after which Tenant has given
Landlord five (5) days written notice of such failure, or a reasonable amount of
time given the nature of the repair, unless such concerns the failure to
maintain, repair or replace the roof, in which case Tenant shall only be
required to provide Landlord with five (5) days prior written notice, or unless
such failure results in an emergency, in which case, no prior notice is
required, Tenant may, at its option, put or cause the same to be put in the
condition and state of repair agreed upon, and in such case, Landlord shall
reimburse Tenant the amounts incurred by Tenant in performing such repairs
within thirty (30) days after delivering to Landlord written statements and
copies of invoices from Tenant’s contractor(s) and/or vendor(s).  In the event
Landlord shall fail to so reimburse Tenant, Tenant may credit the amounts due
Tenant by Landlord against any payment becoming due under this Lease or any
other payment obligations under this Lease. Further, in the event any repairs or
construction by Landlord, whether under this provision or any other provision of
this Lease, results in all or part of the Premises being closed for business or
Tenant’s business is adversely impacted, Tenant’s Base Rent, Additional Rent and
other charges shall be abated in the same proportion that the Premises are
closed for business or Tenant’s business is adversely impacted until such time
as Tenant is able to reopen such portions of the Premises for business or
Landlord completes its repairs or construction.




9.

ALTERATIONS OF BUILDING AND INSTALLATION OF FIXTURES AND OTHER APPURTENANCES.
 Tenant may, with written consent of Landlord, of which shall not be
unreasonably withheld or delayed, but at Tenant’s sole cost and expense in a
good and workmanlike manner, make such alterations and repairs to the leased
premises as Tenant may require for the conduct of its business without, however,
materially altering the basic character of the building or improvements, or
weakening any structure on the demised premises.  Tenant shall have the right
with the written permission of Landlord, to erect, at Tenant’s sole cost and
expense, such temporary partitions, including office partitions, as may be
necessary to facilitate the handling of Tenant’s business and to install
telephone equipment and wiring, electrical fixtures, additional lights and
wiring, and other trade appliances.  Any alterations or improvements to the
leased premises, including partitions, all electrical fixtures, lights and
wiring shall, at the option of the Landlord, become the property of the Landlord
at the expiration or sooner termination of this Lease.  Should Landlord request
Tenant to remove all or any part of the above mentioned items, Tenant shall do
so prior to the expiration of this Lease and repair the premises as described
below.  Trade fixtures installed by Tenant shall remain the property of Tenant
and may be removed by Tenant at any time; provided, however, that all covenants,
including rent due hereunder to Landlord shall have been complied with and paid.
 At the expiration or sooner termination of this Lease, or any extension
thereof, Tenant shall remove said trade fixtures, and repair in a good
workmanlike manner, all damage done to the leased premises by such removal.





- 6 -




--------------------------------------------------------------------------------




10.

ERECTION AND REMOVAL OF SIGNS.  Tenant may place suitable signs on the leased
premises for the purpose of indicating the nature of the business carried on by
Tenant in said premises, provided that such signs shall be in keeping with other
signs in the district where the leased premises are located; and provided that
the location and size of such signs shall be approved by Landlord prior to their
erection.  Signs shall be removed prior to the expiration of this Lease and any
damage to the Leased Premises caused by installation or removal of signs, shall
be repaired at the expense of the Tenant.  All work shall be completed in a good
workmanlike manner.  Tenant to have signage on the building monument sign.  




11.

RIGHT OF ENTRY BY LANDLORD.  Tenant shall permit inspection of the demised
premises during reasonable business hours, by appointment, by Landlord or
Landlord’s agents or representatives for the purpose of ascertaining the
condition of the demised premises and in order that Landlord may make such
repairs as may be required to be made by Landlord under the terms of this Lease.
 Sixty (60) days prior to the expiration of this Lease, Landlord may post
suitable notice on the demised premises that the same are “For Rent” and may
show the premises to prospective tenants at reasonable times.  Landlord may not,
however, thereby unnecessarily interfere with the use of demised premises by
Tenant.




12.

ASSIGNMENT AND SUBLETTING.  Neither this Lease nor any interest herein may be
assigned by Tenant voluntarily or involuntarily, by operation of law, and
neither all nor any part of the leased premises shall be sublet by Tenant
without the written consent of Landlord; which consent or disapproval to be
given within seven (7) days from receipt of written notice of intent to sublet
by Tenant; however, Landlord agrees not to withhold consent unreasonably for
Tenant to sublet the demised premises.  




13.

DAMAGE OR DESTRUCTION.  If the demised premises or any part thereof shall be
damaged or destroyed by fire or other casualty, Landlord shall promptly repair
all such damage and restore the demised premises.  If such damage or destruction
shall render the premises un-tenantable in whole or in part, the rent shall be
abated wholly or proportionately, as the case may be, until the damage shall be
repaired and the premises restored.  If the damage or destruction shall be so
extensive as to require the substantial rebuilding, i.e. expenditure of fifty
percent (50%) or more of replacement cost of the building or buildings on the
demised premises, Landlord or Tenant may elect to terminate this Lease by
written notice to the other given within thirty (30) days after the occurrence
of such damage or destruction.  Landlord and Tenant hereby release each other
from responsibility for loss or damage occurring on or to the leased premises or
the premises of which they are a part or to the contents of either thereof,
caused by fire or other hazards ordinarily covered by fire and extended coverage
insurance policies and each waives all rights of recovery against the other for
such loss or damage.  Willful misconduct lawfully attributable to either party,
whether in whole or in part a contributing cause of the casualty giving risk to
the loss or damage, shall not be excused under the foregoing release and waiver.




14.

INJURIES AND PROPERTY DAMAGE.  




A.

Tenant Indemnification.  Except to the negligence or willful or omission of
Landlord or its employees, agents and invitees, Tenant will save and hold
Landlord and Landlord’s offices, directors and/or partners harmless from and
against any and all losses,





- 7 -




--------------------------------------------------------------------------------

damages, liability, or expense (including reasonable attorneys’ fees) resulting
from, claimed by or against, or incurred by Landlord, arising from any
negligence or willful acts or omissions of Tenant or any officer, agent,
contractor, or employee of Tenant in or about the Premises.




B.

Landlord Indemnification.  Except to the extent of the negligence or willful
misconduct of Tenant or its employees, agents, and invitees, Landlord does
hereby indemnify and save harmless Tenant and its agents and employees from all
claims, actions, demands, costs and expenses and liability whatsoever, including
reasonable attorney’s fees, on account of any such real or claimed damage or
liability, arising from or caused in whole or in part by: a) the operation of
the Building by Landlord, b) the construction of the Building and any defect in
or failure of the structure or structural portions of the Premises and Building,
c) any negligent or intentionally wrongful act or omission of Landlord, its
agents, contractors, servants, employees, or invitees.




C.

Survival. The obligations of Tenant and Landlord under this Section arising by
reason of any occurrence taking place during the term of this Lease shall
survive the expiration or earlier termination of this Lease.




15.

SURRENDER OF PREMISES.  Tenant agrees to surrender the leased premises at
expiration or sooner termination of the term of this Lease or any extension
thereof in the same condition as when said premises were delivered to Tenant, or
as altered pursuant to the provisions of this Lease; ordinary wear, tear and
damage by the elements excepted.  Tenant shall remove all of its personal
property.  Tenant agrees to pay a reasonable cleaning charge should it be
necessary for Landlord to restore or cause to be restored the premises to the
same condition as when said premises were delivered to Tenant, ordinary wear and
tear excepted.




16.

HOLDOVER.  Should the Landlord permit Tenant to holdover the leased premises or
any part thereof, after the expiration of the term of this Lease, then and
unless otherwise agreed in writing, such holding over shall constitute a tenancy
from month-to-month only, and shall in no event be construed as a renewal of
this Lease and all provisions of this Lease not inconsistent with a tenancy from
month-to-month shall remain in full force and effect.  During the month-to-month
tenancy, Tenant agrees to give Landlord thirty (30) days prior written notice of
its intent to vacate premises. Tenant agrees to vacate the premises upon thirty
(30) days prior written notice from Landlord.  The rental for the month-to-month
tenancy shall be set at no more than ten percent (10%) over the rent prevailing
under this Lease when the month-to-month tenancy begins




17.

QUIET ENJOYMENT.  If and so long as Tenant pays the rents reserved by this Lease
and performs and observes all the covenants and provisions hereof, Tenant shall
quietly enjoy the demised premises, subject to the terms of this Lease, and
Landlord will warrant and defend Tenant in the enjoyment and peaceful possession
of the demised premises throughout the terms of this Lease.




18.

WAIVER OF COVENANTS.  The failure of any party to enforce the provisions of this
Lease shall not constitute a waiver unless specifically stated in writing,
signed by the party whose rights are deemed waived, regardless of a party’s
knowledge of a breach hereunder.








- 8 -




--------------------------------------------------------------------------------



19.

DEFAULT.  




A.

Tenant Default.  If Tenant shall make default in the fulfillment of any of the
covenants and conditions hereof, except default in payment of rent, Landlord
may, at its option, after 30 days prior notice to Tenant, make performance for
Tenant and for the purpose advance such amounts as may be necessary.  Any
amounts so advanced, or any expense incurred, or sum of money paid by Landlord
by reason of the failure of Tenant to comply with any covenant agreement,
obligation or provision of this Lease, shall be deemed to be additional rent for
the leased premises and shall be due and payable to Landlord on demand.  The
acceptance by Landlord of any installment of fixed rent or of any additional
rent due under this or any other paragraph of this lease shall not be a waiver
of any other rent then due nor of the right to demand the performance of any
other obligation of the Tenant under this Lease.  Interest shall be paid to
Landlord on all sums advanced by Landlord at an annual interest rate of 2% over
the prime rate charged by  Zions  Bank, Salt Lake City, Utah.




If Tenant shall make default in fulfillment of any of the covenants or
conditions of this Lease (other than the covenants for the payment of rent or
other amounts) and any such default shall continue for a period of thirty (30)
days after notice, then Landlord may, at its option, terminate this Lease by
giving Tenant written notice of such termination and, thereupon, this Lease
shall expire as fully and completely as if that day were the date definitely
fixed for the expiration of the term of this Lease and Tenant shall quit and
surrender the leased premises.




B.

Landlord Default.  Landlord shall not be in default unless Landlord fails to
perform obligations required of Landlord within a reasonable time, but in no
event, except as otherwise provided for in this Lease, more than thirty (30)
days after written notice by Tenant to Landlord.  Said notice shall specify
wherein Landlord has failed to perform such obligation; provided, however, that
if the nature of Landlord’s obligation is such that more than thirty (30) days
are required for performance, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.  If default cannot be cured within
 the time periods provided for within this paragraph, Tenant shall have the
right to terminate this Lease as a result of Landlord’s default or credit any
claimed amount against any Base Rent, or other sum then or thereafter due
Landlord.




20.

DEFAULT IN RENT, INSOLVENCY OF TENANT.  If Tenant shall make default in the
payment of the rent reserved hereunder, or any part thereof, or in making any
other payment herein provided for, and any such default shall continue for a
period of ten (10) days after written notice to Tenant, or if the leased
premises or any part thereof shall be abandoned or vacated or if Tenant shall be
legally dismissed therefrom by or under any authority other than Landlord, or if
Tenant shall file a voluntary petition in bankruptcy or if Tenant shall file any
petition or institute any proceedings under any insolvency or Bankruptcy Act or
any amendment hereafter made, seeking to effect its reorganization or a
composition with its creditors, or if any proceedings based on the insolvency of
Tenant or relating to bankruptcy proceedings, a receiver or trustee shall be
appointed for Tenant or the leased premises or if any proceedings shall be
commenced for the reorganization of Tenant or if the leasehold estate created
hereby shall be taken on execution or by any process of law or if Tenant shall





- 9 -




--------------------------------------------------------------------------------

admit in writing its inability to pay its obligations generally as they become
due, then Landlord, in addition to any other rights or remedies it may have
under the laws of the State of Utah.




Landlord may elect to reenter, as herein provided, or Landlord may take
possession pursuant to this Lease and relet said premises or any part thereof
for such term or terms (which may be for a term extending beyond the term of
this Lease) and at such rental or rentals and upon such other terms and
conditions as Landlord in the exercise of Landlord’s sole discretion may deem
advisable subject to the legal remedy provided the Landlord by the laws of the
State of Utah.




21.

ENFORCEMENT.  In the event either party shall enforce the terms of this Lease by
suit or otherwise, the party at fault shall pay the costs and expenses incident
thereto, including a reasonable attorney’s fee.




22.

FAILURE TO PERFORM COVENANT.  Any failure on the part of either party to this
Lease to perform any obligations hereunder, other than Tenant’s obligation to
pay rent, and any delay in doing any act required hereby shall be excused if
such failure or delay is caused by any strike, lockout, governmental restriction
or any similar cause beyond the control of the party so failing to perform, to
the extent and for the period that such continues.  




23.

RIGHTS OF SUCCESSORS AND ASSIGNS.  The covenants and agreements contained in
this Lease will apply to, inure to the benefit of, and be binding upon the
parties hereto, their heirs, distributees, executors, administrators, legal
representatives, assigns, and upon their respective successors in interest
except and expressly otherwise herein above provided.




24.

TIME.  Time is of the essence of this Lease and every term, covenant, and
condition herein contained.




25.

LIENS.  Tenant agrees not to permit any lien for monies owing by Tenant to
remain against the leased premises for a period of more than thirty (30) days
following discovery of the same by Tenant, provided that nothing herein
contained shall prevent Tenant in good faith and for good cause from contesting
the claim or claims of any person, firm or corporation growing out of Tenant’s
operation of the demised premises or costs of improvements by Tenant on the said
premises, and the postponement of payment of such claim or claims, until such
contest shall finally be decided shall not be a violation of this Lease or any
covenant thereof.  Should any such lien be filed and not released or discharged
or action not commenced to declare the same invalid within thirty (30) days
after discovery of the same by Tenant, Landlord may, at Landlord’s option (but
without any obligation so to do), pay and discharge such lien and may likewise
pay and discharge any taxes, assessments or other charges against the leased
premise which Tenant is obligated hereunder to pay and which might become a lien
on said premises.  Tenant agrees to repay any sum so paid by Landlord on demand
therefore, as provided for under “DEFAULT” herein.  Tenant’s obligations
regarding mechanics liens shall be satisfied if during any period that a lien is
disputed, Tenant provides a bond sufficient for the satisfaction of lien
together with costs and interest.








- 10 -




--------------------------------------------------------------------------------



26.

CONSTRUCTION OF LEASE.  Words of any gender used in this Lease shall be held to
include any other gender, and words in the singular number shall be held to
include the plural when the sense requires.




27.

PARAGRAPH HEADINGS.  The paragraph headings as to the contents of particular
paragraphs herein are inserted only for convenience and are in no way to be
construed as part of such paragraph or as a limitation on the scope of the
particular paragraph to which they refer.




28.

NOTICES.  It is agreed that all notices required or permitted to be given
hereunder, or for purposes of billing process, correspondence, and any other
legal purposes whatsoever, shall be deemed sufficient if given by a
communication in writing by United States mail, postage prepaid and certified
and addressed as follows:




LANDLORD:

Parkway Office Condos, LLC

Attn:  Robert Baxter

10421 So. Jordan Parkway, Suite #600

South Jordan, UT  84095




TENANT:

Acclivity Media, LLC

912 W. Baxter Drive, Suite 200

South Jordan, UT  84095




29.

COMMISSIONS.  Landlord acknowledges the services of Chapman Richards &
Associates as Real Estate Broker in this transaction.  In consideration of the
effort of said Broker in obtaining Tenant herein, Landlord does hereby agree to
pay said Broker for services rendered, commissions on the rental of the demised
premises at the rate specified and in accordance with Exhibit “C” annexed to
Landlord’s copy of this Lease and made a part hereof.




30.

GOVERNING LAW.  The terms of this Agreement shall be governed by and construed
in accordance with Utah Law.




31.

DOCUMENTATION.  The parties hereto agree to execute such additional
documentation as may be necessary or desirable to carry out the intent of this
Agreement.




32.

CONTINGENCY REGARDING USE.  This Lease is contingent upon there being no
restrictions, covenants, agreements, laws, ordinances, rules or regulations, or
other reasons which would prohibit Tenant from using the above described
premises for the purposes described herein or prohibit completion of the build
out of the tenant space as approved by the parties to this lease.




33.

EMINENT DOMAIN.  If at any time during the term of this Lease the entire
premises or any part thereof shall be taken as a result of the exercise of the
power of eminent domain or by an agreement in lieu thereof, this Lease shall
terminate as to the part so taken as of the date possession is taken by the
condemning authority.  If all or any substantial portion of the Tenant’s
premises shall be taken, Landlord may terminate this Lease at its option, by
giving the other party written notice of such termination within thirty (30)
days of such taking.  





- 11 -




--------------------------------------------------------------------------------

Otherwise this Lease shall remain in full force and effect, except that the rent
payable by Tenant hereunder shall be reduced in the proportion that the area of
the premises so taken bears to the total premises.  Landlord shall be entitled
to and Tenant hereby assigns to Landlord the entire amount of any award in
connection with such taking.  Nothing in this Article shall give Landlord any
interest in or preclude Tenant from seeking, on its own account, any award
attributable to the taking of personal property or trade fixtures belonging to
Tenant, or for the interruption of Tenant’s business.




34.

REPRESENTATION REGARDING AUTHORITY.  The persons who have executed this Lease
represent and warrant that they are duly authorized to execute this Lease in
their individual or representative capacity as indicated.




35.

ENTIRE AGREEMENT.  This Lease Agreement constitutes the entire agreement and
understanding between the parties hereto and supersedes all prior discussions,
understandings and agreements.  This Lease may not be altered or amended except
by a subsequent written agreement executed by all of the parties hereto.




36.

REVIEW OF DOCUMENTS.  The parties hereto represent that they have read and
understand the terms of this Lease, and that they have sought legal counsel to
the extent deemed necessary in order to protect their respective interests.




37.

KEYS AND LOCKS.  The Tenant shall not change locks or install other locks on
doors without the written consent of the Landlord which agrees not to
unreasonably withhold his consent.  Tenant, upon the termination of the Tenancy,
shall deliver to the Landlord all the keys to the offices, rooms, and toilet
rooms which have been furnished to the Tenant.




38.

AUCTION, FIRE, OR BANKRUPTCY SALE.  Tenant shall not conduct any auction nor
permit any fire or bankruptcy sale to be held on the premises.




39.

CARPETING DAMAGE AND CHAIRMATS.  Tenant agrees to be responsible for the
replacement of carpeting in the demised premises if same shall be damaged by
burning or stains resulting from spilling anything on said carpet, reasonable
wear and tear excepted.  Tenant further agrees to use chairmats under all chairs
used with desks.




40.

AGENCY DISCLOSURE.  At the signing of this agreement, the listing agent,

 Richard W. Hobson and George Richards, principal broker represents Landlord and
the Tenant.  Landlord and Tenant confirm that prior to signing this Agreement,
written disclosure of the agency relationship was provided to them. In this
transaction both are acting as limited agents.










Landlord’s Initials (       /s/        )

Tenant’s Initials (        /s/       )




41.

BINDING ARBITRATION.  In the event a claim or controversy arises concerning any
failure between Landlord and Tenant, Landlord and Tenant hereby agree that such
claim or controversy shall be settled by final, binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association which rules are incorporated





- 12 -




--------------------------------------------------------------------------------

herein by reference provided that all persons nominated to act as arbitrators
shall be attorneys at law duly licensed before the courts in the State of Utah
where any arbitration shall be conducted.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.




Deposition may be taken and other discovery may be obtained during such
arbitration proceedings to the same extent as authorized in civil judicial
proceedings.  The unsuccessful party shall pay the costs of conducting the
arbitration.  In the event any arbitration or legal action to enforce an
arbitration award is commenced to recover compensation hereunder, the prevailing
party shall be entitled to recover its expenses and reasonable attorney’s fees
incurred therein from the unsuccessful party.




42.

ACCEPTANCE.  This Lease must be accepted by all parties on or before August,15th
2009.










IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
as of the day and year first written above.







LANDLORD:

TENANT:

PARKWAY OFFICE CONDOS, LLC

ACCLIVITY MEDIA, LLC







By:  /s/Robert Baxter

By: /s/Robert A. Bryson

       Robert Baxter

       Managing Partner




Its: Managing Partner

Its: President







Date:

Date:








- 13 -




--------------------------------------------------------------------------------























- 14 -


